PER CURIAM.
*598Proctor H. Eobison and George E. Eobison were tbe litigants wbo swore to the affidavits referred to in the preceding opinion. Both were adjudged guilty of contempt of court and each sentenced to pay a fine. They separately appeal. These two cases, together with the Schulder Case, 62 Utah, 591, 221 Pac. 565, were argued and submitted together. The facts sufficiently appear in the Schulder Case. On the authority of that case and the authorities cited in the opinion, the judgment of the district court in each of these two cases is affirmed, with costs to be taxed against appellants.